UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1546


VAMSIDHAR VURIMINDI,

                Plaintiff - Appellant,

          v.

JASON LINK; KRISTOFFER SINGLETON; DAVID R. MITCHELL; MOIRA
RINGO; DOUGLAS BASHAR; JOHNNY WILLIAMS; JOHN DOHNAL;
ALISSANDRO CASTILLO; ROBERT ROSS; SUDHEER DHARANIKOTA; SUNIL
BALASHEB PATIL; AMIT KHARE; PETER WALTON; EUGENE WHITE;
RAJIV PRASAD KOLAGANI; PRATIBHASH CHATTOPADHYAY; JENNIFER
ERICKSON; SETH GILLESPIE; SHANA KEATING; GREGORY VALENTINE;
PRADEEP RAJAGOPAL; RAJIV PATNAIK; LEI ZHU; JOHN ESPEY;
SANJAY MISHRA; SANKAR RAMESH; KEVIN GIUSTI; SREEDHAR
MANJIGANI; JILL STOWE; PRANAB MAJUMBAR,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00965-TDS-JEP)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vamsidhar Vurimindi, Appellant Pro Se. James Donald Cowan, Jr.,
ELLIS & WINTERS, LLP, Cary, North Carolina; Dixie Thomas Wells,
ELLIS & WINTERS, LLP, Greensboro, North Carolina; Christa Frank,
Mark B. Sheppard, MONTGOMERY, MCCRACKEN, WALKER & RHOADS,
Philadelphia, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Vamsidhar Vurimindi appeals the district court’s order

accepting     the   recommendation    of    the   magistrate     judge      and

dismissing Vurimindi’s civil complaint.               We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.               Vurimindi v. Link,

No.   1:10-cv-00965-TDS-JEP     (M.D.N.C.      filed    Mar.   26,   2012     &

entered Mar. 28, 2012).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument    would   not   aid    the

decisional process.



                                                                     AFFIRMED




                                     3